Page, J. (dissenting):
The facts and contentions of the parties are fully stated in the opinion of Mr. Justice Laughlin. I cannot concur in the result reached by him.
The title of the bed of the Albany Post road at the place under consideration was vested in fee in the State of New York, subject to the easement of the public to travel thereupon, and to the easements of access, light and air in the abutting property owners. In this proceeding we are only concerned with the easements of the abutting owner. The Albany *39Post road was kept open and in general use as a highway until August 1, 1914, when by reason of the construction of West Two Hundred and Fifty-fourth street across it at an elevation of five feet it was physically closed. Coincident with this closing, Newton avenue, a new street extending from Two Hundred and Fifty-third street and the Albany Post road, was opened to public use and travel. The Court of Appeals has held, “Under the Laws of 1895 (Chap. 1006) the public easements in the street and the easements of light, air and access are extinguished in a discontinued road or street when the new street is opened,” and they construed the word “opened,” not in the technical meaning as referring to the time when the city became vested with the title to the land upon which the street or avenue is to run, but in its popular sense as physically opened and capable, of public use. (Johnson & Co. v. Cox, 196 N. Y. 110, 118.)
By the terms of the act of 1895 (Chap. 1006), therefore, the easement of the abutting property owner was not appropriated until the Albany Post road was physically obstructed and Newton avenue opened, and compensation should be awarded in this proceeding as of that date, namely, August 1, 1914, and the order should be so modified and as modified affirmed.
We are not concerned with the question of the extinguishment of private easements arising from grants, nor in the easements in streets that have not been accepted by the public authorities, which has been the occasion of judicial differences in those cases set forth and discussed in Mr. Justice Laughlin’s opinion. Nor can any question of the constitutionality of the act of 1895 arise in this case, for the reason that the act as construed by the Court of Appeals, in so far as it relates to the cases of the character of the instant case, provides for an open and notorious appropriation of the right of access and the time limitation has not been exceeded.
Order affirmed.